584 So. 2d 1129 (1991)
George Richard HANOR, Petitioner,
v.
The Honorable Harry G. HINCKLEY, Jr., Circuit Judge of the Seventeenth Judicial Circuit in and for Broward County, Florida, Respondent.
No. 91-1762.
District Court of Appeal of Florida, Fourth District.
August 28, 1991.
Hugh T. Maloney, Patterson, Maloney & Gardiner, Fort Lauderdale, for petitioner.
No appearance for respondent.
Dale R. Sanders, Lyons and Sanders, Chartered, Fort Lauderdale, for wife.
*1130 DOWNEY, Judge.
By petition for writ of mandamus George Richard Hanor seeks to require The Honorable Harry G. Hinckley, Jr., Circuit Judge, to hear all matters in this case without referral to a master unless consented to by all of the parties.
It appears that the trial judge referred several aspects of the case, i.e., temporary alimony and attorney's fees, to a master over the objection of Hanor. Reference under those circumstances is prohibited by Florida Rule of Civil Procedure 1.490(c). Taylor v. Taylor, 569 So. 2d 1389 (Fla. 4th DCA 1990); Murphy v. Murphy, 558 So. 2d 532 (Fla. 4th DCA 1990).
Accordingly, the writ shall issue. Pursuant thereto, the trial court shall vacate the order of reference and proceed in conformity with this opinion.
DELL and GUNTHER, JJ., concur.